DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional application No 63/023,250, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, specifically, claims 1-14  recitation of motor mounted within a panel open space features i.e. at least one panel … comprises an open space for mounting a motor for moving air; and the motor for moving air configured to create a negative pressure (compare with  instant application provisional at least [0014] “The BIANCA Box can also accommodate a suction device, and 
However, the disclosure of the instant Application No.  17/246,715, with filing date of 05/02/2021 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-14 of this application (see  “motor” features in at least instant Application No.  17/246,715 at least figure 3 and corresponding description in the specification of the figure 3 especially [0049] “The panel 130 may include an access port 138 to install a motor (not shown) that may be used for filtering air and/or to create a negative pressure within the apparatus 100. Such port may be called a suction port… the access port 138 may be a circular port lined with a rubber grommet to install the motor. The motor may draw air out of the space within the apparatus 100. In some embodiments, the motor may be a 3M.RTM. HEPA filter motor. In some embodiments, the motor may be fixed and/or permanently attached to a panel 130, 140 with air gaps minimized using sealing material” of 17/246,715).  Accordingly, claims 1-14 are entitled to the benefit of the Application No.  17/246,715 with filing date 05/02/2021. 
Consequently, claims 1-14 are entitled to the benefit of the utility application with filing date 05/02/2021 since support for claim 1-14  was found in at least figure 3 and corresponding figure 3 description in the specification of the 17/246,715 utility application only.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "412" (see instant application specification at least [0071] “frame 412 of the gurney”)  and “421" (see instant application specification at least [0071] “gurney frame 421”)  have both been used to designate “gurney frame”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in figure 3, reference character “130” has been used to designate both “side panel” (also see instant application specification at least [0062] “the side panel 130”) and “IV pole” (also see instant application specification at least [0062] “The IV pole 130”).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…Accordingly, there is a need for the improved isolation device…” in para.[0006] needs to be corrected.  A suggested correction is --Accordingly, there is a need for [[the]] an improved isolation device--.
“…Health care provider may include, without limitation,  ,practitioners…” in para.[0025] needs to be corrected.  A suggested correction is --Health care provider may include, without limitation, [[,]]practitioners--.
“…In some embodiments, the gurney attachment system may be a proprietary system design to be suitable used with the apparatus…” in para.[0028] needs to be corrected.  A suggested correction is --In some embodiments, the gurney attachment system may be a proprietary system design to be [[suitable]] suitably used with the apparatus--.
“…When the apparatus is assembled, the edges may be sealed (e.g., with polycarbonate channels) to ensure that he infectious aerosolized droplets…” in para.[0036] needs to be corrected.  A suggested correction is --When the apparatus is assembled, the edges may be sealed (e.g., with polycarbonate channels) to ensure that the infectious aerosolized droplets--.
“…The attachment mechanism 250 is used to secured the apparatus 100 to the gurney and/or bed…” in para.[0059] needs to be corrected.  A suggested correction is --The attachment mechanism 250 is used to secure[[d]] the apparatus 100 to the gurney and/or bed--.
Similar issues were noted in at least [0059], [0062], [0076], [0107].
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Objections
Claim 1 is objected to because of the following informalities: lines 4-5 “wherein the plurality of rigid panel elements is foldably hinged to at least one of the base or another of the rigid panel elements” needs to be corrected. A suggested correction is -- wherein each of the plurality of rigid panel elements is foldably hinged to at least one of the base or another of the rigid panel elements--. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: lines 5-7 “wherein the plurality of rigid panel elements is foldably hinged to at least one of the base or another of the rigid panel elements” needs to be corrected. A suggested correction is -- wherein each of the plurality of rigid panel elements is foldably hinged to at least one of the base or another of the rigid panel elements--. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  lines 3-4 “provide medical care to a person within the collapsible isolation apparatus” needs to be corrected to – provide medical care to [[a]]the person within the collapsible isolation apparatus—given its antecedent in claim 1 line 1. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “The collapsible isolation apparatus of claim 1 wherein the base is attached to a mounting system comprising elements for securely coupling to least one of a gurney, bed, mattress, or padded surface” needs to be corrected to – The collapsible isolation apparatus of claim 1, wherein the base is attached to a at least one of a gurney, a bed, a mattress, or a padded surface  --. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  lines 13-14 “ providing the person to provide treatment using the collapsible isolation apparatus” needs to be corrected. A suggested correction is --  providing the person --. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 3 “ providing the collapsible isolation apparatus comprising:” needs to be corrected. A suggested correction is --  providing the collapsible isolation apparatus, the apparatus comprising: --. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “wherein collapsible frame base is attached to a mounting system comprising elements for securely coupling to least one of a gurney, bed, mattress, or padded surface, and the method further comprises attaching the mounting system to the at least one of the gurney, bed, mattress, or padded surface” needs to be corrected. A suggested correction is --  wherein collapsible frame base is attached to a mounting system comprising elements for securely coupling to at least one of a gurney, a bed, a mattress, or a padded surface, and the method further comprises attaching the mounting system to the at least one of the gurney, the bed, the mattress, or the padded surface--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adams; Michael et al. (Pub. No.: US 20220001216 A1, hereinafter referred to as "Adams") in view of Sun, En-Jang (Pub. No.: US 20040255937 A1, hereinafter referred to as “Sun”) and further in view of Rapoport; Uri (Pub. No.: US 20150231012 A1, hereinafter referred to as “Rapoport”).
As per independent Claim 1, Adams discloses a collapsible isolation apparatus used for treating a person(Adams in at least abstract, [0023-0025], fig. 1-4, 18, 43, [0086-0089], [0091], [0093-0096], [0115], [0121-0124], [0126] for example discloses relevant subject-matter. More specifically, Adams in at least abstract,  fig. 1, 4, 43, [0086],[0089], [0096], [0115], [0121]  for example discloses an isolation apparatus (fig. 1, 4) that is capable of being collapsed (see fig. 43, [0115] “SCONE device in a collapsed position”, also “connectors/ attachment” in [0096]) and is used for treating a person. See at least Adams [0086] “a self-contained negative pressure environment (SCONE) device… The intubation device is operable to mount on a bed to cover a patient's neck and head when the patient is lying in a supine position”; [0115]  “a SCONE device in a collapsed position”; [0121] “the present invention is foldable and/or collapsible, thereby 
a collapsible frame comprising a base and a plurality of rigid panel elements at least partially enclosing a volume of space, wherein the plurality of rigid panel elements is foldably connected to at least one of the base or another of the rigid panel elements (Here, prior art [0093] SCONE embodiment that includes bottom is being used here. Adams in at least fig. 1, 4, 43, [0086], [0089], [0093], [0096], [0115], [0121]  for example discloses a frame (fig. 1, 4) capable of being collapsed (see fig. 43, [0115], [0121] “SCONE device in a collapsed position”, also “connectors/attachment” in [0096]) comprising a base/bottom and a plurality of rigid panel elements/walls, top at least partially enclosing a volume of space, wherein the plurality of rigid panel elements is foldably connected to at least one of the base or another of the rigid panel elements as shown in fig. 1, 4. See at least Adams [0093] “the walls, top, and bottom of the SCONE device are constructed out of a clear material, such as polycarbonate. Alternatively, a translucent material is utilized for the walls, top and/or bottom of the SCONE device.”; [0096] “the panels are configured for attachment via adhesives, latches, connectors, … and/or other similar methods of attachment”; [0115]  “a SCONE device in a collapsed position”; [0121] “the present invention is foldable and/or collapsible, thereby increasing the portability sand saving storage space”), and 
wherein at least one panel of the plurality of rigid panel elements comprises an open space for mounting an air management system for moving air; and the air management system for moving air configured to create a negative pressure within the volume of space of the collapsible frame (Adams in at least fig. 1-2, 4, [0086], [0089], [0093] for example discloses wherein at least one panel of the plurality of rigid panel elements comprises an open space/air 
Although Adams disclosure suggests the presence of at least one panel of the plurality of rigid panel elements coupled to a motor for moving air with  the motor for moving air configured to create a negative pressure within the volume of space of the collapsible frame (see Adams in at least fig. 1-2, 4, [0089], [0093] for example. [0089] “The box further includes at least one air management port to provide for the inflow and outflow of air”; [0093] “The SCONE device 100 includes at least one vacuum line 102, at least one air/oxygen supply, and arm holes 104. The system further includes a High Efficiency Particulate Air (HEPA) filter 106, a step down adapter 108, and an air suction system 110… The HEPA air filter 106 captures airborne particulates. The air suction system 110 is configured to supply negative air retrieval draw that supports negative pressure inside the SCONE device 100.”), 

However, in an analogous patient medical isolation field of art, Sun discloses an isolation apparatus used for treating a person (Sun in at least abstract, fig. 1-3, [0004], [0009-0014], [0017], [0022] for example discloses relevant subject-matter. More specifically, Sun in at lease fig. 1-3, [0004] for example discloses an isolation apparatus used for treating a person. See at least [0004] “isolation apparatus … preventing infection of SARS and other diseases as infected by the related microorganisms”), the collapsible isolation apparatus  comprising: 
a frame partially enclosing a volume of space, wherein at least one panel of the frame comprises an open space for mounting a motor for moving air; and the motor for moving air configured to create a negative pressure within the volume of space of the frame (Sun in at least fig. 1-3, [0010-0013], [0017]  for example discloses a frame partially enclosing a volume of space (see fig. 1-3), wherein at least one panel 12 of the frame comprises an open space 14 for mounting a motor (see fig. 2-3 “24’ ) for moving air; and the motor for moving air configured to create a negative pressure within the volume of space of the frame. See at least Sun [0010] “a rear end plate 12 opposite to the inlet port 11 formed on a rear closed end of the hood 1 adjacent to a patient's head, a connector 13 …protruding rearwardly from the hood 1 to be detachably connected with the … the filter device 2, and a rear opening 14 defined within the connector 13 to allow air Ai to enter … the filter device 2.”; [0011] “The filter device 2 includes: a duct 21 connected to the hood 1 … a secondary filter 23 formed in the duct 21 following the primary filter 22 …and an exhaust fan 24 … formed in the duct 21 at a downstream of the secondary filter 23 for sucking air Ai from the hood 1 through the … the filters 22, 23 in the duct 21 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air management system of the isolation apparatus used for treating a person as taught by Adams, such that the air management system  motor is mounted within a isolation apparatus panel open space, as taught by Sun. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  locating the motor source in proximity to the patient aerosol source to prevent from an outward spreading of the patient's droplet containing SARS virus or the like (Sun, [0017], [0002]).
		The combination of Adams and Sun as a whole does not explicitly disclose wherein the plurality of rigid panel elements are foldably hinged to at least one of the base or another of the rigid panel elements.
		However, in an analogous patient medical isolation field of art, Rapoport discloses a collapsible isolation apparatus used for treating a person (Rapoport in at least fig. 1B, 3, 8, 9, 10, 18, 21, [0444], [0447], [0448], [0449], [0465-0466], [0476-04777], [0486], [0490], [0495], [0969], [0977], [0980] for example discloses relevant subject-matter. More specifically, Rapoport in at least fig. 1B, 3, 21, [0444] for example discloses  a collapsible isolation apparatus/box see fig. 3, 21 used for treating a person. See Rapoport at least [0444] “a special unit specializing in the care of ill… a box-like enclosure”), the collapsible isolation apparatus comprising: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connectors used to foldably connect the plurality of rigid panel elements of  a collapsible isolation apparatus used for treating a person  of Adams, as modified with Sun, to be hinged connectors as disclosed in Rapoport. A person of ordinary skill would have been motivated to do so as a matter of simple substitution of functional equivalents, with a reasonable expectation of success, for the advantage of facilitate reversible and  maneuverable connections between panels (Rapoport, [0495], [0980]) which would allow for breakdown during shipment and storage of the isolation apparatus and vice-versa i.e. quick assembly (Adams, [00103]) and allow for increased portability while saving storage space (Adams, [0121]).

As per dependent Claim 2, the combination of Adams, Sun and Rapoport as a whole further discloses collapsible isolation apparatus wherein the plurality of rigid panel elements comprises at least a left side panel, a right side panel, a rear panel, and a top panel enclosing the volume of space (Adams in at least fig. 1, 4, [0093] for example discloses the plurality of rigid panel elements comprises at least a left side panel, a right side panel, a rear panel, and a top panel enclosing the volume of space. See at least Adams [0093] “the walls, top, and bottom of the SCONE device are constructed out of a clear material, such as polycarbonate. Alternatively, a translucent material is utilized for the walls, top and/or bottom of the SCONE device.”), wherein each of the left side panel, right side panel, rear panel is foldably hinged to the base, and wherein the rear panel is foldably hinged to the top panel (Adams in at least fig. 1, 4, [0093], [0096], [0115] disclose that each of the left side panel, right side panel, rear panel is foldably connected to the base, and wherein the rear panel is foldably connected to the top panel (see Adams fig. 4) while Rapoport in at least fig. 21, [0448], [0980] for example discloses such panel connections for a patient isolation box/incubator can be hinged. Further Rapoport in fig.9B, [0968] discloses another embodiment wherein box rare panel 140 that is foldably connected to the top panel 155. See at least Rapoport [0980] “The MFP is connected in a maneuverable manner to at least one of n panels, for example by a hinge (330), pivot point, sliding mechanism, magnetic connection and etc.”, [0968] “second MFP (140) interconnected to the incubator by a hinged connecting element (111) maneuverable towards the top of the incubator (155)”).

As per dependent Claim 4, the combination of Adams, Sun and Rapoport as a whole further discloses collapsible isolation apparatus wherein each of the plurality of rigid panel elements comprise substantially translucent surfaces (Adams in at least [0093] discloses each of the plurality of rigid panel elements comprise substantially translucent surfaces. See at least Adams [0093] “a translucent material is utilized for the walls, top and/or bottom of the SCONE device.”).

As per dependent Claim 5, the combination of Adams, Sun and Rapoport as a whole further discloses collapsible isolation apparatus further comprising at least one air filter coupled to the motor (Adams in [0093] discloses use of HEPA air filter coupled to the air management system and Sun in at least fig. 1-3, [0011], [0013]  for example discloses at least one air filter coupled to the motor 24. See at least Adams [0093] “The SCONE device 100 includes at least one vacuum line 102, at least one air/oxygen supply, and arm holes 104. The system further includes a High Efficiency Particulate Air (HEPA) filter 106, a step down adapter 108, and an air suction system 110… The HEPA air filter 106 captures airborne particulates. The air suction system 110 is configured to supply negative air retrieval draw that supports negative pressure inside the SCONE device 100.” Sun at least [0011] “The filter device 2 includes: a duct 21 connected to the hood 1 … a secondary filter 23 formed in the duct 21 following the primary filter 22 …and an exhaust fan 24 … formed in the duct 21 at a downstream of the secondary filter 23 for sucking air Ai from the hood 1 through the … the filters 22, 23 in the duct 21 and for discharging outlet air Ao through a discharge port 212 formed in a rearmost end of the duct 21.”; [0013] “secondary filter 23 is a high-efficiency particulate air (HEPA) filter”; [0017] “The air is sucked by the exhaust fan 24 from the environment into the hood 1 wherein the patient's head is 
As per dependent Claim 6, the combination of Adams, Sun and Rapoport as a whole further discloses collapsible isolation apparatus wherein the motor comprises a high-efficiency particulate air (HEPA) filter motor (Adams in [0093] discloses use of HEPA air filter coupled to the air management system and Sun in at least fig. 1-3, [0011], [0013]  for example discloses the motor 24 comprises a high-efficiency particulate air (HEPA) filter motor).

As per dependent Claim 7, the combination of Adams, Sun and Rapoport as a whole further makes obvious collapsible isolation apparatus of claim 2, wherein top panel comprises grooves and notches for interlocking the left side panel and right side panel (Adams in fig. 4, [0093], [0096] for example discloses top panel is connected via connectors to the left side panel and right side panel while Rapoport in at least [0448] discloses various hinge connectors such as dovetail or butterfly hinges for interlocking panels to form the medical box that interlock via groove and notches. Thus, combination of applied art as a whole makes obvious subject-matter as now explicitly, positively and specifically recited by the Applicants).

As per dependent Claim 8, the combination of Adams, Sun and Rapoport as a whole further makes obvious collapsible isolation apparatus further comprising an intravenous (IV) pole coupled to the base for attaching to an IV bag (Rapoport in at least fig. 10, [0465-0466], [0969] discloses an intravenous (IV) pole like functionally-equivalent structure coupled to the base for attaching to an IV bag 30. See at least Rapoport [0465] ‘an IV (intravenous) pump”; [0466] “medical equipment tubing" interchangeably refers hereinafter to all tubes, …etc., that is 
As per dependent Claim 9, the combination of Adams, Sun and Rapoport as a whole further discloses collapsible isolation apparatus wherein the collapsible frame comprises an open side without a panel, and wherein the collapsible isolation apparatus further comprises a flexible transparent cover enclosing most or substantially all of the open side (Adams in at least [0086], [0089], [0091], [0093] for example discloses frame comprises an open side without a panel, and wherein the isolation apparatus further comprises a flexible transparent cover/drape enclosing most or substantially all of the open side. Although not shown for fig. 4 embodiment the manner of draping would be similar to that shown in fig. 31. See Adams at least [0093] “The system further includes a drape over the patient and a magnetic strip attachment to hang the drape on the rear of the SCONE device 100.”).

As per dependent Claim 10, the combination of Adams, Sun and Rapoport as a whole further discloses collapsible isolation apparatus wherein the base is attached to a mounting system comprising elements for securely coupling to least one of a gurney, bed, mattress, or padded surface (Adams in at least [0086], [0122] for example discloses the base is attached to a mounting system comprising elements for securely coupling to least one of a gurney, bed, mattress, or padded surface. See at least Adams [0086] “device is operable to mount on a bed”; [0122] “The SCONE device includes holes in the bottom of the device to allow for affixation to 
As per independent Claim 11, Adams discloses a method for treating a person using a collapsible isolation apparatus (Adams in at least abstract, [0023-0025], fig. 1-4, 18, 43, [0086-0089], [0091], [0093-0096], [0115], [0121-0124], [0126] for example discloses relevant subject-matter. More specifically, Adams in at least abstract,  fig. 5, 24, [0023-0025], [0086-0088], [0120-0121] for example discloses system/method for treating a person using a collapsible isolation apparatus. See abstract “create a self-contained negative pressure environment (SCONE) to remove airborne particulates emitted from a patient”; [0086] “a self-contained negative pressure environment (SCONE) device… The intubation device is operable to mount on a bed to cover a patient's neck and head when the patient is lying in a supine position”; [0121] “the present invention is foldable and/or collapsible, thereby increasing the portability sand saving storage space”), the method comprising: 
providing the collapsible isolation apparatus (Adams in at least abstract,  fig. 1, 4, 43, [0025], [0086],[0089], [0096], [0115], [0121]  for example discloses providing the isolation apparatus (fig. 1, 4). See at least Adams [0025] “provide a device that is compatible with a standard hospital bed and average human size and to provide adequate space to allow healthcare personnel to perform a medical procedure”; [0086] “a self-contained negative pressure environment (SCONE) device… The intubation device is operable to mount on a bed to cover a patient's neck and head when the patient is lying in a supine position”; [0115]  “a SCONE device 
a collapsible frame comprising a base and a plurality of rigid panel elements at least partially enclosing a volume of space, wherein the plurality of rigid panel elements is foldably  connected to at least one of the base or another of the rigid panel elements (Here, prior art [0093] SCONE embodiment that includes bottom is being used here. Adams in at least fig. 1, 4, 43, [0086], [0089], [0093], [0096], [0115], [0121]  for example discloses a frame (fig. 1, 4) capable of being collapsed (see fig. 43, [0115], [0121] “SCONE device in a collapsed position”, also “connectors/attachment” in [0096]) comprising a base/bottom and a plurality of rigid panel elements/walls, top at least partially enclosing a volume of space, wherein the plurality of rigid panel elements is foldably connected to at least one of the base or another of the rigid panel elements as shown in fig. 1, 4. See at least Adams [0093] “the walls, top, and bottom of the SCONE device are constructed out of a clear material, such as polycarbonate. Alternatively, a translucent material is utilized for the walls, top and/or bottom of the SCONE device.”; [0096] “the panels are configured for attachment via adhesives, latches, connectors, … and/or other similar methods of attachment”; [0115]  “a SCONE device in a collapsed position”; [0121] “the present invention is foldable and/or collapsible, thereby increasing the portability sand saving storage space”), and
wherein at least one panel of the plurality of rigid panel elements comprises an open space for mounting an air management system for moving air; and  the air management system for moving air configured to create a negative pressure within the volume of space of the collapsible frame (Adams in at least fig. 1-2, 4, [0086], [0089], [0093] for example discloses wherein at least one panel of the plurality of rigid panel elements comprises an open space/air 
assembling the collapsible isolation apparatus by folding out the plurality of rigid panel elements into an assembled configuration (Adams in at least fig. 1-12, [0086], [0089], [0093], [0096], [0115], [0121]  for example discloses assembling the collapsible isolation apparatus (see fig. 2, 6, 8-12) by folding out the plurality of rigid panel elements into an assembled configuration (see fig. 1, 3-5, 7)); 
providing the person treatment using the collapsible isolation apparatus (Adams in at least abstract, fig. 5, 24, [0023-0025], [0086] for example discloses providing the person treatment using the collapsible isolation apparatus. See abstract “create a self-contained negative pressure environment (SCONE) to remove airborne particulates emitted from a patient”; [0025] “provide a device that is compatible with a standard hospital bed and average human size and to provide adequate space to allow healthcare personnel to perform a medical procedure”; [0086] “a self-contained negative pressure environment (SCONE) device… The intubation device is 
placing and orienting the person within the collapsible isolation apparatus (Adams in at least abstract, fig. 5, 24, [0023-0025], [0086], [0120] for example discloses placing and orienting the person within the collapsible isolation apparatus. [0086] “a self-contained negative pressure environment (SCONE) device… The intubation device is operable to mount on a bed to cover a patient's neck and head when the patient is lying in a supine position”;[0120] “a volunteer was placed inside the SCONE device for 12 minutes”).
Although Adams disclosure suggests the presence of at least one panel of the plurality of rigid panel elements coupled to a motor for moving air with  the motor for moving air configured to create a negative pressure within the volume of space of the collapsible frame (see Adams in at least fig. 1-2, 4, [0089], [0093] for example. [0089] “The box further includes at least one air management port to provide for the inflow and outflow of air”; [0093] “The SCONE device 100 includes at least one vacuum line 102, at least one air/oxygen supply, and arm holes 104. The system further includes a High Efficiency Particulate Air (HEPA) filter 106, a step down adapter 108, and an air suction system 110… The HEPA air filter 106 captures airborne particulates. The air suction system 110 is configured to supply negative air retrieval draw that supports negative pressure inside the SCONE device 100.”), 
Adams does not explicitly disclose the motor feature. Further, Adams does not discloses wherein the plurality of rigid panel elements is foldably hinged to at least one of the base or another of the rigid panel elements.
However, in an analogous patient medical isolation field of art, Sun discloses an isolation apparatus based treating method (Sun in at least abstract, fig. 1-3, [0004], [0009-0014], [0017], 
a frame partially enclosing a volume of space, wherein at least one panel of the frame comprises an open space for mounting a motor for moving air; and the motor for moving air configured to create a negative pressure within the volume of space of the frame (Sun in at least fig. 1-3, [0010-0013], [0017]  for example discloses a frame partially enclosing a volume of space (see fig. 1-3), wherein at least one panel 12 of the frame comprises an open space 14 for mounting a motor (see fig. 2-3 “24’ ) for moving air; and the motor for moving air configured to create a negative pressure within the volume of space of the frame. See at least Sun [0010] “a rear end plate 12 opposite to the inlet port 11 formed on a rear closed end of the hood 1 adjacent to a patient's head, a connector 13 …protruding rearwardly from the hood 1 to be detachably connected with the … the filter device 2, and a rear opening 14 defined within the connector 13 to allow air Ai to enter … the filter device 2.”; [0011] “The filter device 2 includes: a duct 21 connected to the hood 1 … a secondary filter 23 formed in the duct 21 following the primary filter 22 …and an exhaust fan 24 … formed in the duct 21 at a downstream of the secondary filter 23 for sucking air Ai from the hood 1 through the … the filters 22, 23 in the duct 21 and for discharging outlet air Ao through a discharge port 212 formed in a rearmost end of the duct 21.”; [0013] “secondary filter 23 is a high-efficiency particulate air (HEPA) filter”; [0017] “The air is sucked by the exhaust fan 24 from the environment into the hood 1 wherein the patient's head is located to develop a negative pressure in the hood 1”).

The combination of Adams and Sun as a whole does not explicitly disclose wherein the plurality of rigid panel elements are foldably hinged to at least one of the base or another of the rigid panel elements.
		However, in an analogous patient medical isolation field of art, Rapoport discloses a collapsible isolation apparatus used for treating a person (Rapoport in at least fig. 1B, 3, 8, 9, 10, 18, 21, [0444], [0447], [0448], [0449], [0465-0466], [0476-04777], [0486], [0490], [0495], [0969], [0977], [0980] for example discloses relevant subject-matter. More specifically, Rapoport in at least fig. 1B, 3, 21, [0444] for example discloses  a collapsible isolation apparatus/box see fig. 3, 21 used for treating a person. See Rapoport at least [0444] “a special unit specializing in the care of ill… a box-like enclosure”), the collapsible isolation apparatus comprising: 
		a collapsible frame comprising a base and a plurality of rigid panel elements at least partially enclosing a volume of space, wherein the plurality of rigid panel elements is foldably hinged to at least one of the base or another of the rigid panel elements (Rapoport in at least fig. 3, fig. 21, [0448], [0980] for example discloses a collapsible frame (compare fig. 3A vs. fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connectors used to foldably connect the plurality of rigid panel elements used in the method for treating a person using a collapsible isolation apparatus of Adams, as modified with Sun, to be hinged connectors as disclosed in Rapoport. A person of ordinary skill would have been motivated to do so as a matter of simple substitution of functional equivalents, with a reasonable expectation of success, for the advantage of facilitating reversible and  maneuverable connections between panels (Rapoport, [0495], [0980]) which would allow for breakdown during shipment and storage of the isolation apparatus and vice-versa i.e. quick assembly (Adams, [00103]) and allow for increased portability while saving storage space (Adams, [0121]).

As per dependent Claim 12, the combination of Adams, Sun and Rapoport as a whole further discloses method further comprising: securing an intravenous (IV) pole to the collapsible isolation apparatus, mounting an IV bag to the IV pole; and providing hydration to the person by 
As per dependent Claim 13, the combination of Adams, Sun and Rapoport as a whole further discloses method further comprising attaching a flexible transparent cover enclosing most or substantially all of an open side of the collapsible isolation apparatus (Adams in at least [0086], [0089], [0091], [0093-0094] for example discloses attaching a flexible transparent cover enclosing most or substantially all of an open side of the collapsible isolation apparatus. Although not shown for fig. 4 embodiment the manner of draping would be similar to that shown in fig. 31. See Adams at least [0091] “the present invention includes a drape…at least one drape holder strip, a tether for the drape holder strip, magnetic tape for the drape holder strip, and at least one magnet”; [0093] “The system further includes a drape over the patient and a magnetic strip attachment to hang the drape on the rear of the SCONE device 100.”; [0094] “The magnetic tape 150 includes an adhesive side and is operable to hold a drape”).
As per dependent Claim 14, the combination of Adams, Sun and Rapoport as a whole further discloses method wherein collapsible frame base is attached to a mounting system comprising elements for securely coupling to least one of a gurney, bed, mattress, or padded surface, and the method further comprises attaching the mounting system to the at least one of the gurney, bed, mattress, or padded surface(Adams in at least [0086], [0122] for example .
Claims 3 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adams in view of Sun and further in view of Rapoport and further in view of Bdillahunty (Pub.: Quick Assembly Aerosol Intubation Box, Bdillahunty, April 05, 2020, hereinafter referred to as “Bdillahunty”).
As per dependent Claim 3, the combination of Adams, Sun and Rapoport as a whole further discloses collapsible isolation apparatus of claim 1(see claim 1), wherein the rear panel comprises an access port that open and closes, the access port configured for an operator to provide medical care to a person within the collapsible isolation apparatus (Adams in at least [0093] for example discloses wherein the rear panel comprises an access port that open and closes, the access port configured for an operator to provide medical care to a person within the collapsible isolation apparatus. See at least Adams [0093] “at least one arm hole cover is utilized to cover the arm holes 104… Additionally …the arm hole covers include one or more openings so that the interior of the SCONE device is accessible to a medical professional.”).
The combination of Adams, Sun and Rapoport  as a whole does not explicitly disclose panel access port flap that swings open and closed by a hinged joint.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolation apparatus access port panel flap open/close connection as disclosed in Adams, as modified with Sun and Rapoport, to be a hinged joint as disclosed by Bdillahunty.  A person of ordinary skill would have been motivated to do so as a matter of simple substitution of functional equivalents, with a reasonable expectation of success, for the advantage of confining aerosol generated during procedures such as intubation to internal volume of box while still providing access to health care providers via access port that is closed when not being accessed.

Alternatively, as per dependent Claim 7, the combination of Adams, Sun and Rapoport as a whole further discloses collapsible isolation apparatus of claim 2 (see claim 2), wherein top panel comprises connectors for connecting the left side panel and right side panel (Adams in fig. 4, [0093], [0096] for example discloses top panel is connected via connectors to the left side panel and right side panel while Rapoport in at least [0448] discloses various hinge connectors such as dovetail or butterfly hinges for interlocking panels to form the medical box)
The combination of Adams, Sun and Rapoport  as a whole makes obvious but does not explicitly disclose groove and notche panel interlocking feature in detail.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolation apparatus internal panel connectors as disclosed in Adams, as modified with Sun and Rapoport, to be groove and notche interlocking connectors as disclosed by Bdillahunty.  A person of ordinary skill would have been motivated to do so as a matter of simple substitution of functional equivalents, with a reasonable expectation of success, for the advantage of facilitating quick assembly and vice-versa of the isolation box during aerosol generating medical procedures such as patient intubation.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20210322243 A1 (at least fig. 2-3, collapsible aerosol negative pressure enclosure with HEPA filtration system), US 20190380901 A1 (at least fig. 5, 7, collapsible negative pressure dome that allow medical treatment such as IV infusion),  US 20160074268 A1(at least fig. 4, 10-11, 17, negative pressure enclosure that allow medical treatment such as IV infusion), US 20170145711 A1 (at least fig. 7-9, [0021] hinged collapsible protective enclosure provides patient privacy and protection to a patient on a mattress on a stretcher), US 20160151218 A1 (at least fig. 1, [0013] disclosing an intravenous (IV) fluid drip system 140 or vital sign instruments 142, mounted to the mounting base 102), US 20130204074 A1 (at least fig. 1-8, portable enclosure), US 20070056593 A1 (at least fig. 1-4, [0035] HEPA filters, [0037] airflow management, [0040] attachment to gurney/stretcher), US 11071671 B1 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/
 Examiner, Art Unit 3791                                                                                                                                                                                          January 11, 2022